UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Robert M. Slotky Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7383 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:September 30, 2010 Item 1. Report to Stockholders. SEMI-ANNUAL REPORT THE OSTERWEIS FUND THE OSTERWEIS STRATEGIC INCOME FUND THE OSTERWEIS STRATEGIC INVESTMENT FUND For the Six Months Ended September 30, 2010 The Osterweis Funds Table of Contents Commentaries, Portfolio Allocations and Schedules of Investments The Osterweis Fund Shareholder Letter 2 Manager’s Discussion of Fund Performance 5 Sector Allocation Chart 7 Schedule of Investments 8 The Osterweis Strategic Income Fund Shareholder Letter 10 Manager’s Discussion of Fund Performance 13 Sector Allocation Chart 14 Schedule of Investments 15 The Osterweis Strategic Investment Fund Manager’s Discussion of Fund Performance 20 Sector Allocation Chart 22 Schedule of Investments 23 Financial Statements Statements of Assets and Liabilities 26 Statements of Operations 27 Statements of Changes in Net Assets The Osterweis Fund 28 The Osterweis Strategic Income Fund 29 The Osterweis Strategic Investment Fund 30 Financial Highlights The Osterweis Fund 31 The Osterweis Strategic Income Fund 32 The Osterweis Strategic Investment Fund 33 Notes to the Financial Statements 34 Approval of Investment Advisory Agreements 43 Expense Example 48 Additional Information 51 Privacy Notice 52 1 The Osterweis Fund SEMI-ANNUAL REPORT For the six months ended September 30, 2010 October 15, 2010 Dear Shareholder, During the third quarter of 2010, The Osterweis Fund (the “Fund”) had a total return of 8.45%, bringing the year-to-date return to 4.40%.By comparison, the S&P 500 Index was up 11.29% in the third quarter, resulting in a year-to-date total return of 3.89%.The Fund has performed well compared to the broader market over the one year, five year, ten year, and fifteen year periods ending September 30, 2010.Fund returns were 12.10%, 2.67%, 4.16% and 10.99%, respectively, compared to 10.16%, 0.64%, -0.43% and 6.45% in the same periods for the S&P 500 Index. Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original investment.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling (866) 236-0050.An investment should not be made solely on returns.The Fund imposes a 2.00% redemption fee on shares held for less than 30 days.Performance periods shown above are greater than 30 days and do not reflect the redemption fee.If the investment period were shorter than 30 days, performance would be lowered by the amount of the redemption fee.The Fund’s total expense ratio was 1.11% as of March 31, 2010. The third quarter came to a close with a bang.In September, our Fund posted the strongest performance of any single month since the heyday of the tech and telecom bull market 10 years ago.The stock market rally followed a string of recent data points that suggested the economy may not slip back into recession, which was the fear that drove the markets lower in the second quarter.Contributing to the rally in September were clear and repeated indications from the Federal Reserve and other Central Banks around the world that additional monetary stimulus would be introduced in coming months in the battle to stimulate economic growth.Equities also picked up additional momentum from the collapse in bond yields to historically low levels. We remain pleased with the performance of the Fund even though we gave up some ground to the broader market during the quarter.The Fund’s third quarter gains not only pushed the year-to-date returns back into positive 2 territory but did so even with the burden of carrying meaningful cash holdings.Notable contributors to performance in the quarter were our holdings in Health Care, Information Technology and Energy. We are reasonably constructive on return prospects for equities looking out over the next several years.Even though our fundamental economic outlook has not changed, we think even just very modest GDP growth set against the backdrop of low inflation and low interest rates could lead to decent equity returns.We still see a protracted period ahead of subpar economic growth that will feature chronically high unemployment levels, tight credit conditions, subdued consumer spending and sluggish housing markets, at best.We believe many of the stocks we own should be able to deliver reasonable earnings growth, strong cash flows, as well as attractive returns on capital and returns of capital, especially relative to fixed income alternatives, even in a sluggish economic environment. In absolute terms, valuations on equities appear neither wildly over nor under valued.However, a case can be made that in the current period of exceptionally low interest rates equities may represent attractive value.We caution, however, that the range of potential economic, interest rate and inflation outcomes that seem plausible over the coming two to three years is about as wide as we have ever seen.We still believe that a double dip in the economy, accompanied by a severe dose of deflation, appears less likely than a muddle-through scenario followed at some point by a pickup in inflation and interest rates.In this somewhat more likely scenario, investors may respond by rotating out of very low-yielding, longer-duration bonds into equities.The equity market rally in September may have been the beginning of just such a trade. As always, we thank you for your continued confidence in our management. Sincerely, John S. Osterweis & Team Portfolio Managers This commentary contains the current opinions of the author as of the date above, which are subject to change at any time.This commentary has been distributed for informational purposes only and is not a recommendation or offer of any particular security, strategy or investment product.Information contained herein has been obtained from sources believed to be reliable, but is not guaranteed. Mutual Fund investing involves risk.Principal loss is possible. The Fund may invest in medium and smaller sized companies, which involve additional risks such as limited liquidity and greater volatility. The Fund may invest in foreign securities which involve greater volatility and 3 political, economic and currency risks and differences in accounting methods.The Fund may invest in Master Limited Partnerships which involve risk related to energy prices and demand.The Fund may invest in debt securities that are un-rated or rated below investment grade.Such lower-rated securities may present an increased possibility of default, price volatility or illiquidity compared to higher-rated securities. Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities. The S&P 500 Index is an unmanaged index which is widely regarded as the standard for measuring large-cap U.S. stock market performance.This index does not incur expenses and is not available for investment.The index includes reinvestment of dividends. Cash Flow:Measures the cash generating capability of a company by adding non-cash charges (e.g. depreciation) and interest expense to pretax income. Must be preceded or accompanied by a current prospectus.Please refer to the prospectus for important information about the investment company including investment objectives, risks, charges and expenses. The Osterweis Fund is distributed by Quasar Distributors, LLC. 4 The Osterweis Fund MANAGER’S DISCUSSION OF FUND PERFORMANCE For the six months ending September 30, 2010, The Osterweis Fund (the “Fund”) had a total return of 0.51%, outperforming the S&P 500 Index (the “Index”), which had a total return of -1.42% for the same period.The outperformance was largely due to positive performance of the Fund’s equities, which rose 1.0%. The Fund’s top five contributing sectors to relative performance were Health Care, Financials, Energy, Utilities and Materials.Stock selection drove outperformance of the Health Care sector, contributing 1.8% to relative performance.The Fund’s Health Care holdings returned 4.4%, while the Index’s holdings returned -4.0%.Two of the Fund’s top five security contributors, Valeant Pharmaceuticals Inc. and Biovail Corp., were in the sector.The Fund’s significant underexposure to the Index’s worst performing sector, Financials, contributed 1.0% to relative performance.The Energy, Utilities, and Materials sectors each added between 0.6% to 0.9% to relative performance.Finally, the Industrials and Information Technology sectors, together, contributed more than 0.5% to relative performance. The Fund’s largest detracting sectors from relative performance were Consumer Discretionary, Consumer Staples and Telecommunication Services.Stock selection drove underperformance of the Consumer Discretionary sector, detracting 0.9% from relative performance.The Fund’s Consumer Discretionary holdings returned -18.9% while the Index’s holdings returned 2.6%.Stock selection also drove underperformance in the Consumer Staples sector, detracting -1.1% from relative performance.Two of the Fund’s top five security detractors, Dean Foods Co. and Safeway Inc., were in the sector.In addition, the Telecommunication Services sector detracted just under 0.5% from relative performance. The top five equity security contributors to performance were Valeant Pharmaceuticals Inc., Enterprise Products Partners, Questar Corp., Biovail Corp., and Verisign Inc.The top five equity security detractors from performance were Medtronic Inc., Dean Foods Co., Safeway Inc., Websense Inc., and Williams Cos Inc. Throughout the six-month period, the Fund maintained a consistent asset allocation, beginning the period with 80% equities, 7% fixed income, and 13% cash.The Fund ended the period with 81% equities, 3% fixed income, and 16% cash.The meaningful allocation to cash and fixed income helped Fund returns during the sharp stock market correction in the second quarter, but held back Fund returns during the stock market rally in the third quarter.(In the second quarter, the Fund had a total return of -7.32%, outperforming the Index 5 The Osterweis Fund MANAGER’S DISCUSSION OF FUND PERFORMANCE total return of -11.43%.In the third quarter, the Fund had a total return of 8.45%, underperforming the Index total return of 11.29%.) Current and future holdings are subject to risk. Past performance is not indicative of future results.The relative performance attribution figures noted in the 2nd and 3rd paragraphs were calculated using a holdings-based attribution system and were based on the Fund’s equity holdings only.Fund holdings and/or sector allocations are subject to change at any time and are not recommendations to buy or sell any security.Please see pages 8-9 of this report for complete holdings information. 6 The Osterweis Fund SECTOR ALLOCATION at September 30, 2010 (Unaudited) * Cash equivalents and other assets less liabilities. Note: Equities are classified by GICS Sector. Bonds are classified by Bond Type. The Global Industry Classification Standard (“GICS”) was developed by and is the exclusive property and a service mark of Morgan Stanley Capital International Inc. (“MSCI”) and Standard & Poor’s, a division of The McGraw-Hill Companies, Inc. (“S&P”) and is licensed for use by Osterweis Capital Management.Neither MSCI, S&P, nor any other party involved in making or compiling the GICS classifications makes any express or implied warranties or representations with respect to such standard or classification (or the results to be obtained by the use thereof), and all such parties hereby expressly disclaim all warranties of originality, accuracy, completeness, merchantability and fitness for a particular purpose with respect to any such standard or classification.Without limiting any of the foregoing, in no event shall MSCI, S&P, any of their affiliates or any third party involved in making or compiling the GICS or any GICS classifications have any liability for any direct, indirect, special, punitive, consequential or any other damages (including lost profits) even if notified of the possibility of such damages. 7 The Osterweis Fund SCHEDULE OF INVESTMENTS at September 30, 2010 (Unaudited) Shares Value COMMON STOCKS: 73.6% Aerospace & Defense: 3.3% DigitalGlobe, Inc.1 $ Honeywell International, Inc. Beverages: 2.0% Diageo Plc - ADR Chemicals: 2.6% FMC Corp. Nalco Holding Company Commercial Services & Supplies: 6.4% Avery Dennison Corp. Copart, Inc.1 Republic Services, Inc. Communications Equipment: 1.1% Qualcomm, Inc. Containers & Packaging: 3.3% Crown Holdings, Inc.1 Diversified Consumer Services: 2.7% Apollo Group, Inc.1 Electronic Equipment, Instruments & Components: 2.3% Agilent Technologies, Inc.1 Food & Staples Retailing: 2.6% Safeway, Inc. Food Products: 5.3% Cosan Limited Dean Foods Corp.1 Nestle SA2 Unilever NV - ADR Gas Utilities: 2.6% Questar Corp. Health Care Equipment & Supplies: 6.3% Gen-Probe Inc.1 Medtronic, Inc. Teleflex, Inc. Health Care Providers & Services: 2.0% HealthSouth Corp.1 Hotels, Restaurants & Leisure: 0.0% Carrols Restaurant Group, Inc.1 Insurance: 4.1% Symetra Financial Corp. Transatlantic Holdings, Inc. Internet Software & Services: 1.5% VeriSign, Inc.1 IT Services: 2.4% Redecard SA2 Oil, Gas & Consumable Fuels: 5.4% Apache Corp. Occidental Petroleum Corp. Williams Companies, Inc. Pharmaceuticals: 8.8% Bayer AG - ADR Johnson & Johnson The accompanying notes are an integral part of these financial statements. 8 The Osterweis Fund SCHEDULE OF INVESTMENTS at September 30, 2010 (Unaudited) Shares Value COMMON STOCKS: 73.6% (Continued) Pharmaceuticals: 8.8% (Continued) Valeant Pharmaceuticals International, Inc. $ Software: 6.4% CA, Inc. Compuware Corp.1 Websense, Inc.1 Water Utilities: 2.5% American Water Works Co., Inc. TOTAL COMMON STOCKS (Cost $729,724,139) PARTNERSHIPS & TRUSTS: 6.8% Oil, Gas & Consumable Fuels: 6.8% Energy Transfer Equity L.P. Enterprise Products Partners L.P. Magellan Midstream Partners L.P. TOTAL PARTNERSHIPS & TRUSTS (Cost $54,846,343) Principal Amount BONDS: 3.5% CORPORATE BONDS: 3.5% Aerospace & Defense: 0.4% DigitalGlobe, Inc. 10.500%, $ 05/01/2014 Auto Components: 0.9% Stoneridge, Inc. 11.500%, 05/01/2012 Food & Staples Retailing: 0.4% Albertsons, Inc. 7.500%, 02/15/2011 Multiline Retail: 1.0% Dollar General Corp., 10.625%, 07/15/2015 Wireless Telecommunications Carriers: 0.8% Millicom International Cellular SA 10.000%, 12/01/2013 TOTAL CORPORATE BONDS (Cost $38,721,961) TOTAL BONDS (Cost $38,721,961) Shares SHORT-TERM INVESTMENT: 14.9% Federated U.S. Treasury Cash Reserve, 0.001%3 TOTAL SHORT-TERM INVESTMENT (Cost $170,929,487) TOTAL INVESTMENTS IN SECURITIES: 98.8% (Cost $994,221,930) Other Assets in Excess of Liabilities: 1.2% TOTAL NET ASSETS: 100.0% $ ADR - American Depository Receipt 1 Non-income producing security. 2 Foreign issued security. 3 Seven-day yield as of September 30, 2010. The accompanying notes are an integral part of these financial statements. 9 The Osterweis Strategic Income Fund SEMI-ANNUAL REPORT For the six months ended September 30, 2010 October 8, 2010 Dear Shareholder, During the third quarter of 2010, The Osterweis Strategic Income Fund (the “Fund”) had a total return of 4.67%, compared to 2.49% for the Barclays Capital U.S. Aggregate Bond Index (the “BC Agg”) and 3.39% for the Bank of America Merrill Lynch U.S. Corporate & Government Master Index (the “Merrill”).The Fund’s annualized total returns for the one year, five year, seven year and since inception (August 30, 2002) periods ending September 30, 2010, were 11.65%, 7.81%, 7.51% and 8.42%, respectively, compared in the same periods to 8.17%, 6.20%, 5.35% and 5.50% for the BC Agg and 8.94%, 6.12%, 5.23% and 5.57% for the Merrill. The performance data quoted above represents past performance.Past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by calling (866) 236-0050.An investment should not be made solely on the basis of returns.The Fund imposes a 2.00% redemption fee on shares held for less than 30 days.Performance periods shown above are greater than 30 days and do not reflect the redemption fee.If the investment period were shorter than 30 days, performance would be lowered by the amount of the redemption fee.The Fund’s total expense ratio was 1.07% as of March 31, 2010. We continue to operate in an environment where most macro factors are signaling a weak recovery.The bulk of the spending and investing is being done by the government, while businesses and consumers sit on the sidelines.Low interest rates and the recent sharp increase in corporate debt issuance may seem like a positive indicator.Unfortunately, there is no evidence that funds raised through these new corporate debt issues are being deployed into productive investments.We believe the prospect of higher taxes and greater regulation are making business timid about spending and hiring. Consumption is being hampered by unemployment, increased savings rates and lack of access to credit.Government stimulus thus far has not resulted in significant job creation.Those with jobs feel less wealthy now that their homes and portfolios have fallen in value.They remain fearful due to the constant 10 barrage of negative economic news, and have consequently curbed their consumption and increased their saving.Furthermore, financial institutions, facing additional regulation, continue their deleveraging, which has resulted in reduced consumer and mortgage lending. This leaves the government as the main engine of recovery.There is some evidence that the Fed has begun its next round of quantitative easing, as it recently stepped up its open market purchases of Treasuries.It is unclear what impact this may have since interest rates are already hovering around zero and prior stimulus has not reignited economic activity.At a global level, the Fed’s efforts may be thwarted by other governments, who all seem to be in a fight to prop up their country’s competitiveness by having the weakest currency. The combination of tepid economic indicators and the surfeit of new bonds coming to market have forced us to balance between the desire to continue shortening our duration, and identifying new longer-term opportunities.We believe we have made inroads in both endeavors.One area where we continue to find value is in bonds with high coupons, which have an increased likelihood of being first in queue for redemption and refinancing.This allows us to capture higher current income and if, for some reason, they are not redeemed by the issuer at the earliest call date our returns could rise over time.That being said, we are also on the lookout for companies with solid outlooks, whose bonds we may hold for longer periods, at attractive yields.We continue to feel that despite the gains seen in Treasury bonds and, by inference, investment grade corporate debt, the yields they offer remain insufficient in light of the interest rate risk assumed by holding these bonds.We therefore continue to avoid Treasuries and investment grade corporates.Our outlook for a meandering recovery, with a few possible bumps along the road, leads us to continue to shorten overall duration to try to lower the volatility of our holdings. As always, we thank you for your continued confidence in our management. Carl P. Kaufman Simon T. Lee Portfolio Manager Assistant Portfolio Manager This commentary contains the current opinions of the authors as of the date above, which are subject to change at any time.This commentary has been distributed for informational purposes only and is not a recommendation or offer of any particular security, strategy or investment product.Information contained herein has been obtained from sources believed to be reliable, but is not guaranteed. The Fund is non-diversified, meaning it may concentrate its assets in fewer holdings than a diversified fund. Therefore, the Fund’s share price may be more influenced by fluctuations in each holding’s value than a diversified fund.The Fund may invest in debt securities that are un- 11 rated or rated below investment grade.Such lower-rated securities may present an increased possibility of default, price volatility or illiquidity compared to higher-rated securities.The Fund may invest in foreign securities which will involve greater volatility and political, economic and currency risks and differences in accounting methods.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.Small- and mid-capitalization companies tend to have limited liquidity and greater price volatility than large-capitalization companies. The Barclays Capital U.S. Aggregate Bond Index and the Bank of America Merrill Lynch U.S. Corporate & Government Master Index are unmanaged indices which are regarded as standards for measuring the U.S. investment grade bond market in general, and are provided for comparison purposes.These indices do not incur expenses and are not available for investment.The indices include the reinvestment of dividends. Duration is a commonly used measure of the potential volatility of the price of a debt security, or the aggregate market value of a portfolio of debt securities, prior to maturity. Securities with a longer duration generally have more volatile prices than securities of comparable quality with a shorter duration. Must be preceded or accompanied by a current prospectus.Please refer to the prospectus for important information about the investment company including investment objectives, risks, charges and expenses. The Osterweis Strategic Income Fund is distributed by Quasar Distributors, LLC. 12 The Osterweis Strategic Income Fund MANAGER’S DISCUSSION OF FUND PERFORMANCE For the six months ended September 30, 2010, The Osterweis Strategic Income Fund (the “Fund”) had a total return of 4.83%, underperforming the Barclays Capital U.S. Aggregate Bond Index (the “BC Agg”) and the Bank of America Merrill Lynch U.S. Corporate & Government Master Index (the “Merrill”), which had total returns of 6.06% and 7.35% for the same period, respectively.The remainder of this discussion will compare the Fund against the Merrill, as constituent data is not available for the BC Agg. The Fund’s underperformance was primarily attributable to its shorter effective duration, as longer-term yields (particularly those greater than five years) decreased more than shorter term yields.Over the six-month period, the Fund’s average effective duration was 2.2 years, compared to 5.2 years for the Merrill.The Fund’s lower average quality also detracted from relative performance, as returns on lower quality bonds underperformed most investment grade bonds. The Fund’s investments in higher yielding securities contributed to relative performance.Over the six-month period ending 9/30/10, the Fund’s average current yield was 6.6%, while the Merrill’s was 3.9%.In addition, the Fund’s average yield-to-maturity was 6.5%, while the Merrill’s was 2.6%.The Fund’s overexposure to the Industrial sector, which performed well during the period, was another contributor to relative performance. The Fund’s five greatest detractors from performance were Dryships Inc CVT 5.00% 12/1/14, Geokinetics Holdings Inc 9.75% 12/15/14, Knight Capital Group Inc CVT 3.50% 3/15/15, CEDC Fin Corp Intl Inc 144A 9.125% 12/1/16, and Gencorp Inc 144A CVT 4.063% 12/31/39.The Fund’s top five contributors to performance during the period were Savvis Inc CVT 3.00% 5/15/12, Teleflex Inc CVT 3.875% 8/1/17, Geoeye Inc 144A 9.625% 10/1/15, Linn Energy LLC 11.75% 5/15/17, and Sandisk Corp CVT 1.00% 5/15/13. Current and future holdings are subject to risk. Past performance is not indicative of future results.The relative performance attribution results noted in the 2nd and 3rd paragraphs were based on a holdings-based attribution system and were based on the Fund’s fixed income holdings and cash.Fund holdings and/or sector allocations are subject to change at any time and are not recommendations to buy or sell any security.Please see pages 15-19 of this report for complete holdings information. 13 The Osterweis Strategic Income Fund SECTOR ALLOCATION at September 30, 2010 (Unaudited) * Cash equivalents and other assets less liabilities. 14 The Osterweis Strategic Income Fund SCHEDULE OF INVESTMENTS at September 30, 2010 (Unaudited) Principal Amount Value BONDS: 86.8% CORPORATE BONDS: 65.2% Aerospace & Defense: 3.2% DigitalGlobe, Inc. 10.500%, $ 05/01/2014 $ Geoeye, Inc. 9.625%, 10/01/2015 Auto Components: 2.2% Stoneridge, Inc. 11.500%, 05/01/2012 9.500%, 10/15/20171 Beverages: 0.5% Cott Beverages, Inc., 8.125%, 09/01/20181 Chemicals: 3.6% Ferro Corp. 7.875%, 08/15/2018 Kraton Polymers LLC , 8.125%, 01/15/2014 Nalco Co. 8.875%, 11/15/2013 Consumer Finance: 1.5% SLM Corp. 0.728%, 10/25/20112 5.400%, 10/25/2011 Diversified Consumer Services: 1.0% Stewart Enterprises, Inc. 6.250%, 02/15/2013 Diversified Telecommunication Services: 0.6% West Corp. 9.500%, 10/15/2014 8.625%, 10/01/20181 Electrical Equipment: 1.2% Baldor Electric Co., 8.625%, 02/15/2017 Coleman Cable, Inc., 9.000%, 02/15/2018 Food & Staples Retailing: 3.1% Stater Bros. Holdings, Inc. 8.125%, 06/15/2012 Susser Holdings, LLC , 8.500%, 05/15/2016 Gas Utilities: 2.0% Ferrellgas Partners, L.P., 6.750%, 05/01/2014 Health Care Providers & Services: 5.1% Hanger Orthopedic Group, Inc. 10.250%, 06/01/2014 HCA, Inc. 7.875%, 02/01/2011 The accompanying notes are an integral part of these financial statements. 15 The Osterweis Strategic Income Fund SCHEDULE OF INVESTMENTS at September 30, 2010 (Unaudited) Principal Amount Value CORPORATE BONDS: 65.2% (Continued) Health Care Providers & Services: 5.1% (Continued) HealthSouth Corp. 10.750%, $ 06/15/2016 $ IASIS Capital Corp., 8.750%, 06/15/2014 Rural/Metro Corp. 12.750%, 03/15/2016 Hotels, Restaurants & Leisure: 4.5% Carrols Corp. 9.000%, 01/15/2013 CKE Restaurants, Inc., 11.375%, 07/15/20181 O’Charley’s, Inc. 9.000%, 11/01/2013 Royal Caribbean Cruises Ltd. 8.750%, 02/02/2011 11.875%, 07/15/2015 Industrial Conglomerates: 1.0% Icahn Enterprises, L.P., 7.750%, 01/15/2016 Otter Tail Corp. 9.000%, 12/15/2016 Machinery: 1.4% Manitowoc, Inc. 7.125%, 11/01/2013 Media: 6.1% Interpublic Group, Inc. 10.000%, 07/15/2017 Lions Gate Entertainment Corp., 10.250%, 11/01/20161 MDC Partners, Inc., 11.000%, 11/01/20161 Rainbow National Services LLC 8.750%, 09/01/20121 Regal Entertainment Group , 9.125%, 08/15/2018 Multiline Retail: 3.8% Dollar General Corp. 10.625%, 07/15/2015 11.875%, 07/15/2017 Saks, Inc. 7.500%, 12/01/2010 9.875%, 10/01/2011 Oil, Gas & Consumable Fuels: 5.3% Arch Western Finance LLC 6.750%, 07/01/2013 Harvest Operations Corp., 7.875%, 10/15/2011 The accompanying notes are an integral part of these financial statements. 16 The Osterweis Strategic Income Fund SCHEDULE OF INVESTMENTS at September 30, 2010 (Unaudited) Principal Amount Value CORPORATE BONDS: 65.2% (Continued) Oil, Gas & Consumable Fuels: 5.3% (Continued) Linn Energy, LLC 11.750%, $ 05/15/2017 $ Stone Energy Corp., 8.625%, 02/01/2017 Raam Global Energy Co. 12.500%, 10/01/20151 Other Miscellaneous Manufacturing: 2.0% Polypore, Inc. 8.750%, 05/15/2012 Personal Products: 1.8% Elizabeth Arden, Inc., 7.750%, 01/15/2014 Road & Rail: 4.5% Hertz Corp. 7.400%, 03/01/2011 7.625%, 06/01/2012 8.875%, 01/01/2014 Kansas City Southern De Mexico 12.500%, 04/01/2016 Specialty Retail: 3.2% Brown Shoe Inc. 8.750%, 05/01/2012 Collective Brands, Inc., 8.250%, 08/01/2013 RSC Holdings, Inc., 9.500%, 12/01/2014 Sonic Automotive, Inc., 9.000%, 03/15/2018 Tobacco: 1.4% Alliance One International, Inc., 10.000%, 07/15/2016 Trading Companies & Distributors: 2.0% H & E Equipment Services, Inc. 8.375%, 07/15/2016 Interline Brands, Inc., 8.125%, 06/15/2014 United Rentals North America, Inc., 10.875%, 06/15/2016 Wesco Distribution, Inc., 7.500%, 10/15/2017 Wireless Telecommunications Services: 4.2% Millicom International Cellular SA 10.000%, 12/01/2013 Sprint Capital Corp., 7.625%, 01/30/2011 TOTAL CORPORATE BONDS (Cost $773,937,689) The accompanying notes are an integral part of these financial statements. 17 The Osterweis Strategic Income Fund SCHEDULE OF INVESTMENTS at September 30, 2010 (Unaudited) Principal Amount Value CONVERTIBLE BONDS: 21.6% Aerospace & Defense: 0.4% Gencorp, Inc. 4.063%, $ 12/31/20391 $ Beverages: 1.0% Central European Distribution Corp., 3.000%, 03/15/2013 Capital Markets: 0.7% Knight Capital Group, Inc. 3.500%, 03/15/20151 Chemicals: 0.7% LSB Industries, Inc., 5.500%, 07/01/2012 Communications Equipment: 0.3% Comtech Telecommunications Corp., 3.000%, 05/01/2029 Computers & Peripherals: 1.4% Sandisk Corp. 1.000%, 05/15/2013 Diversified Consumer Services: 0.8% Stewart Enterprises, Inc. 3.125%, 07/15/2014 Electronic Equipment, Instruments & Components: 1.3% L-1 Identity Solutions, Inc. 3.750%, 05/15/2027 Food & Staples Retailing: 1.5% Spartan Stores, Inc., 3.375%, 05/15/2027 SUPERVALU, Inc. Zero Coupon, 11/02/2031 Health Care Equipment & Supplies: 2.4% Hologic, Inc. 2.000%, 12/15/2037 Integra LifeSciences Holdings Corp. 2.375%, 06/01/20121 Teleflex, Inc. 3.875%, 08/01/2017 Industrial Conglomerates: 1.2% Icahn Enterprises, L.P., 4.000%, 08/15/20131,2 IT Services: 0.5% Euronet Worldwide, Inc. 3.500%, 10/15/2025 Leisure Equipment & Products: 1.8% Smith & Wesson Holding Corp. 4.000%, 12/15/2026 Marine: 0.2% Dryships Inc. 5.000%, 12/01/2014 The accompanying notes are an integral part of these financial statements. 18 The Osterweis Strategic Income Fund SCHEDULE OF INVESTMENTS at September 30, 2010 (Unaudited) Principal Amount Value CONVERTIBLE BONDS: 21.6% (Continued) Media: 0.5% Lions Gate Entertainment Corp., 2.938%, $ 10/15/2024 $ Oil, Gas & Consumable Fuels: 1.6% Bill Barrett Corp. 5.000%, 03/15/2028 Penn Virginia Corp., 4.500%, 11/15/2012 Professional Services: 2.0% School Specialty, Inc., 3.750%, 11/30/2026 Software: 2.3% Cadence Design System, Inc. 2.625%, 06/01/20151 Mentor Graphics Corp., 6.250%, 03/01/2026 Specialty Retail: 1.0% Charming Shoppes, Inc. 1.125%, 05/01/2014 Group 1 Automotive, Inc. 3.000%, 03/15/20201 TOTAL CONVERTIBLE BONDS (Cost $247,398,323) TOTAL BONDS (Cost $1,021,336,012) Shares CONVERTIBLE PREFERRED STOCK: 0.5% Oil, Gas & Consumable Fuels: 0.5% Apache Corp. TOTAL CONVERTIBLE PREFERRED STOCK (Cost $4,592,500) SHORT-TERM INVESTMENT: 11.2% Federated U.S. Treasury Cash Reserve, 0.001%3 TOTAL SHORT-TERM INVESTMENT (Cost $136,941,908) TOTAL INVESTMENTS IN SECURITIES: 98.5% (Cost $1,162,870,420) Other Assets in Excess of Liabilities: 1.5% TOTAL NET ASSETS: 100.0% $ 1 Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified, institutional buyers.At September 30, 2010, the value of these securities amounted to $139,085,819 or 11.4% of net assets. 2 Variable rate security; rate shown is the rate in effect on September 30, 2010. 3 Seven-day yield as of September 30, 2010. The accompanying notes are an integral part of these financial statements. 19 The Osterweis Strategic Investment Fund MANAGER’S DISCUSSION OF FUND PERFORMANCE We are pleased to announce the launch of our third mutual fund, The Osterweis Strategic Investment Fund (the “Fund”).As you know, over the past decade the stock market has experienced two deep bear markets and pronounced volatility.This disappointing period for equities has revealed that many investors were unprepared for the challenging investment environment of recent years.We believe that a strategically and defensively managed balanced fund like our new Strategic Investment Fund, which combines the growth attributes of equities with the income and capital preservation attributes of fixed income, may be one of the answers to navigating through such a difficult landscape. The Fund combines our core strengths of stock picking and fixed income management with our ability to dynamically adjust the balance between equities and fixed income based on our macroeconomic and market outlook.This new fund is a logical extension of our overall firm philosophy and leverages our long history of focusing on protecting capital and seeking enhanced returns through active management of the equity/fixed income asset mix. At the close of September, the Fund maintained a target allocation of approximately 60% equities and 40% fixed income.This allocation reflects our moderately constructive view of the equity market. During the period of August 31, 2010 through September 30, 2010, the Fund had a total return of 4.10%.By comparison, the benchmark, a blend of 60% S&P 500 Index and 40% Barclays Capital U.S. Aggregate Bond Index, was up 5.40% in the same period. This commentary contains the current opinions of the author as of the date above, which are subject to change at any time.This commentary has been distributed for informational purposes only and is not a recommendation or offer of any particular security, strategy or investment product.Information contained herein has been obtained from sources believed to be reliable, but is not guaranteed. The Osterweis Strategic Investment Fund may invest in small- and mid-capitalization companies which tend to have limited liquidity and greater price volatility than large-capitalization companies. The Fund may invest in foreign securities which will involve greater volatility and political, economic and currency risks and differences in accounting methods.The Fund may invest in Master Limited Partnerships which involve risk related to energy prices and demand.The Fund may invest in debt securities that are un-rated or rated below investment grade.Such lower-rated securities may present an increased possibility of default, price volatility or illiquidity compared to 20 The Osterweis Strategic Investment Fund MANAGER’S DISCUSSION OF FUND PERFORMANCE higher-rated securities. Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities. The S&P 500 Index is an unmanaged index which is widely regarded as the standard for measuring large-cap U.S. stock market performance.The Barclays Capital U.S. Aggregate Bond Index is an unmanaged index which is widely regarded as the standard for measuring U.S. investment grade bond market performance. The blended performance for these indices is provided for comparison purposes.These indices do not incur expenses and are not available for investment. Must be preceded or accompanied by a current prospectus. The Osterweis Strategic Investment Fund is distributed by Quasar Distributors, LLC. 21 The Osterweis Strategic Investment Fund SECTOR ALLOCATION at September 30, 2010 (Unaudited) * Cash equivalents and other assets less liabilities. Note: Equities are classified by GICS Sector. Bonds are classified by Bond Type.(Please see note on page 7 regarding GICS Sectors.) 22 The Osterweis Strategic Investment Fund SCHEDULE OF INVESTMENTS at September 30, 2010 (Unaudited) Shares Value COMMON STOCKS: 54.8% Aerospace & Defense: 2.9% DigitalGlobe, Inc.1 $ Honeywell International, Inc. Beverages: 1.9% Diageo Plc - ADR Chemicals: 2.0% FMC Corp. Nalco Holding Company Commercial Services & Supplies: 4.3% Avery Dennison Corp. Copart, Inc.1 Republic Services, Inc. Communications Equipment: 0.7% Qualcomm, Inc. Containers & Packaging: 1.9% Crown Holdings, Inc.1 Diversified Consumer Services: 1.6% Apollo Group, Inc.1 Electronic Equipment, Instruments & Components: 2.1% Agilent Technologies, Inc.1 Food & Staples Retailing: 2.0% Safeway, Inc. Food Products: 4.7% Cosan Limited Dean Foods Corp.1 Nestle SA - ADR2 Unilever NV - ADR Gas Utilities: 1.6% Questar Corp. Health Care Equipment & Supplies: 5.4% Gen-Probe Inc.1 Medtronic, Inc. Teleflex, Inc. Health Care Providers & Services: 1.7% HealthSouth Corp.1 Insurance: 2.8% Symetra Financial Corp. Transatlantic Holdings, Inc. Internet Software & Services: 0.8% VeriSign, Inc.1 IT Services: 2.3% Redecard SA2 Oil, Gas & Consumable Fuels: 4.3% Apache Corp. Occidental Petroleum Corp. Williams Companies, Inc. Pharmaceuticals: 5.9% Bayer AG - ADR Johnson & Johnson Valeant Pharmaceuticals International, Inc. Software: 4.6% CA, Inc. Compuware Corp.1 Websense, Inc.1 Water Utilities: 1.3% American Water Works Co., Inc. TOTAL COMMON STOCKS (Cost $5,532,872) The accompanying notes are an integral part of these financial statements. 23 The Osterweis Strategic Investment Fund SCHEDULE OF INVESTMENTS at September 30, 2010 (Unaudited) Shares Value PARTNERSHIPS & TRUSTS: 4.6% Oil, Gas & Consumable Fuels: 4.6% Energy Transfer Equity L.P. $ Enterprise Product Partners L.P. Magellan Midstream Partners L.P. TOTAL PARTNERSHIPS & TRUSTS (Cost $458,809) Principal Amount BONDS: 37.4% CONVERTIBLE BONDS: 6.0% Beverages: 1.8% Central European Distribution Corp. 3.000%, $ 03/15/2013 Leisure Equipment & Products: 1.9% Smith & Wesson Holding Corp. 4.000%, 12/15/2026 Professional Services: 2.3% School Specialty, Inc., 3.750%, 11/30/2026 TOTAL CONVERTIBLE BONDS (Cost $617,391) CORPORATE BONDS: 31.4% Aerospace & Defense: 1.6% DigitalGlobe, Inc. 10.500%, 05/01/2014 Chemicals: 3.0% Nalco Co. 8.875%, 11/15/2013 Diversified Consumer Services: 1.9% Stewart Enterprises, Inc., 6.250%, 02/15/2013 Hotels, Restaurants & Leisure: 2.9% Carrols Corp. 9.000%, 01/15/2013 Media: 2.0% Lions Gate Entertainment Corp., 10.250%, 11/01/20163 Multiline Retail: 2.1% Dollar General Corp. 10.625%, 07/15/2015 Oil, Gas & Consumable Fuels: 3.9% Raam Global Energy Co., 12.500%, 10/01/20153 Stone Energy Corp. 8.625%, 02/01/2017 Personal Products: 2.0% Elizabeth Arden, Inc. 7.750%, 01/15/2014 Road & Rail: 7.6% Hertz Corp. 8.875%, 01/01/2014 Kansas City Southern De Mexico 12.500%, 04/01/2016 The accompanying notes are an integral part of these financial statements. 24 The Osterweis Strategic Investment Fund SCHEDULE OF INVESTMENTS at September 30, 2010 (Unaudited) Principal Amount Value CORPORATE BONDS: 31.4% (Continued) Specialty Retail: 4.4% Collective Brands, Inc., 8.250%, $ 08/01/2013 $ TOTAL CORPORATE BONDS (Cost $3,240,810) TOTAL BONDS (Cost $3,858,201) Shares SHORT-TERM INVESTMENT: 6.8% Federated U.S. Treasury Cash Reserve, 0.001%4 TOTAL SHORT-TERM INVESTMENT (Cost $707,309) TOTAL INVESTMENTS IN SECURITIES: 103.6% (Cost $10,557,191) Liabilities in Excess of Other Assets: (3.6)% ) TOTAL NET ASSETS: 100.0% $ ADR - American Depository Receipt 1 Non-income producing security. 2 Foreign issued security. 3 Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified, institutional buyers.At September 30, 2010, the value of these securities amounted to $460,250 or 4.4% of net assets. 4 Seven-day yield as of September 30, 2010. The accompanying notes are an integral part of these financial statements. 25 The Osterweis Funds STATEMENTS OF ASSETS AND LIABILITIES at September 30, 2010 (Unaudited) The Osterweis The Osterweis The Osterweis Strategic Strategic Fund Income Fund Investment Fund ASSETS Investments in securities, at value (cost $994,221,930, $1,162,870,420 and $10,557,191, respectively) (Note 2) $ $ $ Cash — Receivables: Investment securities sold Fund shares sold Due from Adviser — — Dividends and interest Prepaid expenses — Total assets LIABILITIES Payables: Investment securities purchased Fund shares redeemed — Investment advisory fees — Administration fees Custody fees Fund accounting fees Transfer agent fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ $ $ COMPUTATION OF NET ASSET VALUE Net assets $ $ $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, offering and redemption price per share $ $ $ COMPONENTS OF NET ASSETS Paid-in capital Undistributed net investment income Accumulated net realized gain (loss) on investments ) Net unrealized appreciation on investments Net assets $ $ $ The accompanying notes are an integral part of these financial statements. 26 The Osterweis Funds STATEMENTS OF OPERATIONS For the Six Months Ended September 30, 2010 (Unaudited) The Osterweis The Osterweis The Osterweis Strategic Strategic Fund Income Fund Investment Fund* INVESTMENT INCOME Dividends (net of $382,942, $0 and $0, respectively, in foreign withholding taxes) $ $ — $ Interest Total investment income EXPENSES (Note 3) Investment advisory fees Administration fees Transfer agent fees Custody fees Fund accounting fees Registration fees Audit fees Reports to shareholders Trustee fees Chief Compliance Officer fees Miscellaneous expense Legal fees Insurance expense 90 Total expenses Fees waived and expenses reimbursed — — ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS AND FOREIGN CURRENCY Net realized gain on investments and foreign currency Change in net unrealized appreciation (depreciation) on investments and foreign currency ) Net realized and unrealized gain on investments and foreign currency Net increase in net assets resulting from operations $ $ $ * Commenced operations on August 31, 2010. The information presented is for the period from August 31, 2010 to September 30, 2010. The accompanying notes are an integral part of these financial statements. 27 The Osterweis Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended September 30, 2010 Year Ended (Unaudited) March 31, 2010 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments and foreign currency Change in net unrealized appreciation (depreciation) on investments and foreign currency ) Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income — ) From net realized gain — — Total distributions to shareholders — ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a)(b) Total increase in net assets NET ASSETS Beginning of period/year End of period/year $ $ Undistributed net investment income $ $ (a) Summary of capital share transactions is as follows: Six Months Ended September 30, 2010 Year Ended (Unaudited) March 31, 2010 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed (b) Net increase $ $ (b) Net of redemption fees of $17,686 and $21,812, respectively. The accompanying notes are an integral part of these financial statements. 28 The Osterweis Strategic Income Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended September 30, 2010 Year Ended (Unaudited) March 31, 2010 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments Change in net unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) From net realized gain — ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a)(b) Total increase in net assets NET ASSETS Beginning of period/year End of period/year $ $ Undistributed net investment income/ (Accumulated net investment loss) $ $ ) (a) Summary of capital share transactions is as follows: Six Months Ended September 30, 2010 Year Ended (Unaudited) March 31, 2010 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed (b) Net increase $ $ (b) Net of redemption fees of $19,736 and $27,872, respectively. The accompanying notes are an integral part of these financial statements. 29 The Osterweis Strategic Investment Fund STATEMENTS OF CHANGES IN NET ASSETS Period Ended September 30, 2010* (Unaudited) INCREASE IN NET ASSETS FROM: OPERATIONS Net investment income $ Net realized gain on investments Change in net unrealized appreciation on investments Net increase in net assets resulting from operations CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of period — End of period $ Undistributed net investment income $ (a) Summary of capital share transactions is as follows: Period Ended September 30, 2010* (Unaudited) Shares Value Shares sold $ Shares issued in reinvestment of distributions — — Shares redeemed — — Net increase $ * Fund commenced operations on August 31, 2010. Information presented is for the period from August 31, 2010 to September 30, 2010. The accompanying notes are an integral part of these financial statements. 30 The Osterweis Fund FINANCIAL HIGHLIGHTS For a capital share outstanding throughout each period/year Six Months Ended September 30, Year Ended March 31, (Unaudited) Net asset value, beginning of period/year $ INCOME FROM INVESTMENT OPERATIONS: Net investment income^ Net realized and unrealized gain (loss) on investments ) ) ) Total from investment operations ) ) LESS DISTRIBUTIONS: From net investment income — ) From net realized gain — — ) Total distributions — ) Paid-in capital from redemption fees (Note 2) * Net asset value, end of period/year $ Total return %+ % )% )% % % RATIO/SUPPLEMENTAL DATA: Net assets, end of period/year (millions) $ RATIO OF EXPENSES TO AVERAGE NET ASSETS: Before fees waived and expenses absorbed %# % After fees waived and expenses absorbed %# % RATIO OF NET INVESTMENT INCOME TO AVERAGE NET ASSETS: Before fees waived and expenses absorbed %# % After fees waived and expenses absorbed %# % Portfolio turnover rate 21
